HonorableHomer Carrlson,Jr., Director
Texas Departmentof Public.
                         Safety
Austin, Texas                             OP~~IOUNO. 8-218

                                          FW:   Requirementof a pemit for
                                                transportation of pipe by a
                                                oontractorfor iustallation
                                                of a pipe line contractedfor
                                                as a turnkeyJob when the pipe
                                                is furnishedby the pipe line
                                                ocmpanyand theoontraotin-
                                                eludes an amountfor the pipe'8
Dear OolonelCarrisour                           transportation.

         You suhnit to us the followingproblem:

          A turnkeyjob oout.raotorcoutraots with a pipe line company to build
a pipe line and as an incidentto this contractagrees to haul pipe owued by
the pipe line oompauyfrm the nearest railheadand throu&bincorporatedcitiee
to the site of constmotiou striu@d the pipe along the ditch in preparation
for the completionof the pipe line, and as au item of the contractthe cost of
transportingthe pipe ie~iucluded. Is the turukeyjob contractorrequiredto
obtain a permit from the RailroadOammisslonof Texas before ti%sporting the
pi+
         Under tile set of faots, the turnkeyjob contractoris "transportlrg
propertyfor compensationor hire" cud is a oontraotoarrieiwithin the meanit@
of Subsection(h) of Section 1, Article glib, Vernon'sCivil Statutes. NestWax
h&m- ccanpans V. smith, 1.28Tex. 173, g6 s.w.2d 282 (1936).

          Nor does the turukeyJob oontrsotorcome within the exoeptiousOf
Seotlon la (1) of Article 911b.




            A oontraotorwho has a turnkeyjob oontraotfor the
         iustallationof a pipe line and as au incidentto the oon-
         tract transportspipe owued by the pipe line ocmpanyfrom
HonorableHomer Qamlaon, Jr., page 2 (OpinionS-218)



           the railhead,stringlngitalong the ditch, and ohaz?ges
           the pipe line ounpanyfor the transportatiouisa oon-
           traot carriersubjectto the provlelonsof the Motor
           CarrierAot, Artiole glib, V.O.S.

                                           Yours very truly,

APPmvNDl                                   JClIUBlWEiBEPPERD
                                           AttorneyCeneralof Texas
Mart Starnea
Oil and &is Dlvisiou

W. V. Cappert                              BY
Reviewer                                        Cordon Thrall
                                                AssistantAttorneyGeneral
J. C. Davis,Jr.
Reviewer

L. w. Gray
Reviewer

Davis Grant
First AssistantAttorneyGeneral

John Ben Shepperd
AttorneyGeneral

OT:tiw